THIS CONVERTIBLE PROMISSORY NOTE (THE “NOTE”) AND THE COMMON SHARES ISSUABLE
UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”).  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON
CONVERSION OF THIS NOTE MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT FOR THIS NOTE OR THE COMMON SHARES
ISSUABLE UPON CONVERSION OF THIS NOTE UNDER SAID ACT, OR ANY OTHER VALID
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT OR AN OPINION OF
COUNSEL OF THE BORROWER (AS DEFINED HEREIN) THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.


COCONNECT, INC.


CONVERTIBLE PROMISSORY NOTE


Principal Amount:                     $16,860
 
Issuance Date:                                  November 17, 2010
     
Interest Rate:                                     5%
 
Maturity Date:                                            May 17, 2011



WHEREAS, prior to the Issuance Date, Brad M. Bingham, Esq. as an individual1
(the “Holder”) has advanced a total of $6,860.00 on behalf of CoConnect, Inc., a
Nevada corporation (the “Borrower”) for general corporate expenses, with such
amount maintained on the Borrower’s books and records and disclosed in its
public company filings with the United States Securities and Exchange
Commission. The Holder and the Borrower may hereinafter be referred to
individually as a “Party” and collectively as the “Parties.”


WHEREAS, the Borrower is in need of additional financing to cover expenses
related to its public company filings, auditor reviews and legal expenses in
connection with a recent complaint filed against the Borrower and has approached
the Holder and requested an advance of $10,000.00 to cover such costs and
expenses.


WHEREAS, the Holder has agreed to advance the Borrower an additional $10,000.00
to cover such costs and expenses, provided the Borrower issue the Holder a
promissory note representing the original $6,860.00 currently owed to the Holder
and the additional $10,000.00 to be advanced.


NOW, THEREFORE, in consideration of the $6,860.00 previously advanced, the
$10,000.00 to be advanced and the mutual covenants and other agreements
contained herein, and for good and valuable consideration, receipt of which is
hereby acknowledged, the Borrower hereby issues this convertible promissory note
and the Parties hereby agree as follows:
 
1            Issuance of Note.  Upon the following terms and conditions, the
Borrower hereby issues to the Holder, and the Holder hereby accepts from the
Borrower, this convertible promissory note (the “Note”) in the aggregate
principal amount of Sixteen Thousand Eight Hundred and Sixty Dollars ($16,860),
convertible into shares of the Borrower's common stock, par value $0.01 per
share (the “Common Stock”), due and payable on or before May 17, 2011 (the
“Maturity Date”). Such amount shall represent and settle the $6,860.00
previously advanced and the $10,000 to be advanced to the Holder by the
Borrower. The Borrower and the Holder are executing and delivering this Note in
accordance with and in reliance upon the exemption from securities registration
afforded by Section 4(2) of the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the "Securities Act"), including
Regulation D, and/or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments to be made hereunder.


­2.           Interest.  Beginning on the issuance date of this Note (the
“Issuance Date”), the outstanding principal balance of this Note shall bear
interest, in arrears, at a rate per annum equal to five percent (5%), of the
Note, payable upon the Maturity Date at the option of the Holder in (i) cash, or
(ii) in registered shares of Common Stock. If Holder elects to receive interest
in Common Stock, the price of the Common Stock shall be determined in accordance
with Section 2 herein. Interest shall be computed on the basis of a 360-day year
of twelve (12) 30-day months and shall accrue commencing on the Issuance Date.
Nothing contained herein or in any document referred to herein or delivered in
connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law.  In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Borrower to the Holder and thus refunded to the Borrower.


3.           Conversion of Note.                                           The
Holder shall have the right from and after 45 days following the Issuance Date
of this Note and then at any time until this Note is fully paid, to convert any
outstanding and unpaid principal portion of this Note, into fully paid and
nonassessable shares of the common stock of the Borrower as such stock exists on
the date of issuance of this Note, or is hereafter be changed or reclassified,
at a “Conversion Price” equal to $0.00001124 per share; provided, however, the
Holder shall not be entitled to convert an amount of the Note which would result
in beneficial ownership by the Holder and its affiliates of more than 4.99% of
the outstanding shares of Common Stock of the Borrower on such Conversion Date;
provided, however, the Holder may waive the limitations set forth herein with
written notice of not less than sixty-one (61) days to the Borrower. For the
purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. The Parties
have entered into a Security Agreement (a copy of which has been attached hereto
as Exhibit A) whereby the Borrower has issued 1,500,000,000 shares of Common
Stock to be held by the Holder as security against repayment or conversion of
the Note.
 
4.           Conversion Privileges; Procedure.  The conversion privileges of
this Note shall remain in full force and effect from and after 45 days following
the Issuance Date of this Note and then at any time until this Note is fully
paid Note is paid in full regardless of the occurrence of an Event of Default.
In the event the Holder wishes to convert all or a portion of this Note pursuant
to its terms, the Holder shall provide the Borrower notice of such conversion (a
“Conversion Request”). Upon receipt of a Conversion Request, the Borrower shall
have a thirty (30) day period in which they may: (i) convert all or a portion of
the Note pursuant to the Conversion Request; or (ii) elect to repay, in cash,
the entire balance of the Note, plus any accrued interest and penalties in lieu
of conversion. Such right to repay the note or effect a conversion upon receipt
of a Conversion Demand shall lie completely and solely with the Borrower;
provided, however, in the event no election is made by the Borrower within
thirty (30) of a Conversion Request, the Conversion Request shall be
effectuated.
The Holder shall have the right from and after 45 days following the Issuance
Date of this Note and then at any time until this Note is fully paid
5.           Default.     The occurrence of any one of the following events
shall constitute an “Event of Default”:


a.           The non-payment by the Borrower of the required principal and
interest payment due upon the Maturity Date;


b.           The Borrower provides notice to the Holder, including by way of
public announcement, at any time, of its inability to comply or its intention
not to comply with proper requests for conversion of this Note into shares of
Common Stock;


c.           The Borrower breaches any material covenant or other term or
condition of this Note in any material respect and such breach, if subject to
cure, continues for a period of five (5) business days;


d.           The failure of the Borrower to deliver any shares of Common Stock
upon conversion demand of the Holder within thirty (30) business days of a
Conversion Request;


e.           The commencement by the Borrower of any voluntary proceeding under
any bankruptcy, reorganization, arrangement, insolvency, readjustment or debt,
receivership, dissolution, or liquidation law or statute or any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Borrower as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Borrower for, acquiescence in, or consent by the
Borrower to, the appointment of any receiver or trustee for the Borrower or for
all or a substantial part of the property of the Borrower; or the assignment by
the Borrower for the benefit of creditors; or the written admission of the
Borrower of its inability to pay its debts as they mature; and


f.           The commencement against the Borrower of any proceeding relating to
the Borrower under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute or
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Borrower consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Borrower or for all or a substantial part of the property of
the Borrower, which order, judgment or decree remains undismissed for 20 days;
or a warrant of attachment, execution, or similar process shall be issued
against any substantial part of the property of the Borrower.


6.           Entire Agreement; Amendment.  This Note and the Security Agreement
contains the entire understanding and agreement of the Parties with respect to
the matters covered hereby and, except as specifically set forth herein or in
the Security Agreement, neither the Borrower nor any Holder make any
representation, warranty, covenant or undertaking with respect to such matters,
and they supersede all prior understandings and agreements with respect to said
subject matter, all of which are merged herein.  No provision of this Note may
be waived or amended other than by a written instrument signed by the Borrower
and the Holder. Any amendment or waiver effected in accordance with this Section
shall be binding upon the Holder (and their permitted assigns) and the Borrower.


7.           General Indemnity.  The Borrower agrees to indemnify the Holder and
hold it harmless against any losses, claims, damages or liabilities incurred by
the Holder, in connection with, or relating in any manner, directly or
indirectly, to the Holder in connection with the Note. Additionally, the
Borrower agrees to reimburse the Holder immediately for any and all expenses,
including, without limitation, attorney fees, incurred by the Holder in
connection with investigating, preparing to defend or defending, or otherwise
being involved in, any lawsuits, claims or other proceedings arising out of or
in connection with or relating in any manner, directly or indirectly, from the
Note (as defendant, nonparty, or in any other capacity other than as a
plaintiff, including, without limitation, as a party in an interpleader
action).  The Borrower further agrees that the indemnification and reimbursement
commitments set forth in this paragraph shall extend to any controlling person,
strategic alliance, partner, member, shareholder, director, officer, employee,
agent or subcontractor of the Holder and their heirs, legal representatives,
successors and assigns.  The provisions set forth in this Section shall survive
any termination of this Note.


8.           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, by telecopy, e-mail or facsimile
transmission at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.


9.           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of California without reference to
applicable conflict of law principles.  All Parties consent to the exclusive
jurisdiction of the state court sitting in North San Diego County, California in
any action, suit or other proceeding arising out of or relating to this Note and
each Party irrevocably agrees that all claims and demands in respect of any such
action, suit or proceeding may be heard and determined in any such court and
irrevocably waives any objection it may now or hereafter have as to the venue of
any such action, suit or proceeding brought in any such court or that such court
is an inconvenient forum. EACH PARTY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS NOTE IN
ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY
HERETO.  Whenever possible, each provision of this Note shall be interpreted in
such manner as to be effective and valid under applicable law, but, if any
provision of this Note shall be held to be prohibited or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note.
 
10.           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. This Note, and all of the terms and conditions described
herein, is assignable and may be transferred sold, or pledged, hypothecated or
otherwise granted as security freely by the Holder. The Borrower may not assign
any of its obligations under this Note without the consent of the Holder.


11.           Counterparts.  This Note may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
Party and delivered to the other Parties hereto, it being understood that all
Parties need not sign the same counterpart.


12.           Further Assurances.  From and after the date of this Note, upon
the request of the Holder or the Borrower, the Borrower and the Holder shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Note


13.           Conflicts of Interest.  The Parties to this Note acknowledge that
there may be a possible inherent conflict of interest considering the fact the
Holder is also the Chief Executive Officer and a director of the Borrower. As
such, both Parties acknowledge the possibility of a conflict of interest and the
Holder has abstained from voting for or approving of the issuance of the Note
and related Security Agreement. Such transaction has been approved by a majority
of the remaining directors and the Borrower’s President and the possible
conflict of interest is hereby waived in full by the Borrower.


14.           Acknowledgments and Assent.  The Parties individually and
collectively acknowledge that they have been given adequate time to consider
this Note and that they were advised to consult with an independent attorney
prior to signing this Note and that they have in fact consulted with counsel of
their own choosing prior to executing this Note. The Parties agree that they
have read this Note and understand the content herein, and freely and
voluntarily assent to all of the terms herein.




***SIGNATURE PAGE FOLLOWS***






SIGNATURE PAGE


IN WITNESS WHEREOF, the Borrower has signed this Note and delivered it as of the
date first set forth above.



 
COCONNECT, INC.
A Nevada corporation
 
/s/ Marc S. Applbaum
 
 
By: Marc S. Applbaum
Its: President





































































LIST OF EXHIBITS


Exhibit A…………Security Agreement











--------------------------------------------------------------------------------

 
1           As of the Issuance Date, Mr. Bingham holds the position of Director
and Chief Executive Officer of CoConnect, Inc.  Mr. Bingham has been issued this
Note in his capacity as Holder and not as a director or officer of CoConnect,
Inc.
